Exhibit 10.1

SEVERANCE AGREEMENT AND RELEASE

This Severance Agreement and Release (“Agreement”), is entered into by and
between Kirk Johnson, Ph.D. (“Johnson”) and MediciNova, Inc., a Delaware
corporation (the “Company”), with regard to the following:

1. Separation of Employment. Johnson’s employment with the Company ended
effective September 21, 2013 (“Separation Date”). On or before this date,
Johnson returned all Company property and data in his possession, including, but
not limited to, any issued laptop, printer, discs, mobile phone, tablet, air
card, accessories, marketing materials, data, building badge, corporate credit
card, etc.

2. No Additional Compensation Owed. Johnson acknowledges that he has been paid
in full for all accrued wages and vacation, and has been reimbursed in full for
all valid business expenses. In particular, on September 21, 2013 he received
his final paycheck, which covered all work through and including the Separation
Date and payment for all accrued and unused vacation. Johnson acknowledges that
any medical, dental, vision or other insurance coverage for Johnson and any
dependents will end on September 30, 2013 and Johnson shall be responsible for
making arrangements for any COBRA coverage through the Company’s COBRA
administrator. Johnson acknowledges that, but for this Agreement, he would not
be entitled to any severance payments or any additional payments of any kind
from the Company.

3. Severance. In consideration of the covenants and promises contained in this
Agreement, and as full and final compensation to Johnson for all services as an
employee, Johnson shall receive from the Company, less appropriate deductions
and withholdings, a severance payment in the gross amount of (i) Ninety-Seven
Thousand Eight Hundred Fifty dollars ($97,850.00) plus (ii) Eleven Thousand Five
Hundred Thirty dollars and Forty-Four cents ($11,540.44) calculated as six
(6) months’ of health insurance premiums based upon the COBRA premium for such
coverage in effect on August 27, 2013 (collectively, the “Severance
Consideration”), payable on the eighth day after Johnson executes this Agreement
(the “Effective Date”), or as soon thereafter as is practicable. Johnson shall
be fully responsible for all COBRA continuation payments (if any), and such
amounts will not be withheld from the Severance Consideration.

4. Treatment of Stock Options. Johnson will be allowed to exercise only those
stock options that have vested as of the Separation Date, or that subsequently
vest in accordance with the terms of the applicable stock option agreement and
underlying stock option plan under which such options were granted (“Vested
Options”). Any exercise of stock options must be made strictly in accordance
with the terms of the applicable stock option agreement and underlying stock
option plan under which such options were granted. Johnson acknowledges that,
aside from the Vested Options, he has no right to equity, stock options or any
other ownership interest in any of the Released Parties (defined below).

5. Consulting Services. From and after the Separation Date, Johnson shall
provide consulting services to the Company in a cumulative amount of no more
than ten (10) hours per month for a period of one (1) year following the
Separation Date. As a consultant, Johnson’s duties shall include devoting his
knowledge, skill, experience and attention to those matters reasonably requested
by the Chief Executive Officer but in a manner which will not interfere (as



--------------------------------------------------------------------------------

to time required) with the opportunity to maintain other employment consistent
with this Section 5. During the term of such consulting services (and subject to
the provisions of Johnson’s February 1, 2010 Proprietary Information and
Inventions Agreement (“Proprietary Agreement”)), Johnson agrees that he shall
not:

(a) Carry on directly or indirectly, whether or not for compensation (as
proprietor, partner, stockholder (except that a less than one percent
(1%) ownership in a public corporation shall be permitted), officer, director,
agent, employee, consultant, trustee, affiliate or otherwise), any business
which is, or as a result of Johnson’s engagement or participation would become,
competitive with or adverse to the business of the Company including
specifically, without limitation, any drug development of ibudilast or
bedoradrine or any other Company product candidate as of the Separation Date in
any medical indication (a “Precluded Activity”);

(b) Permit Johnson’s name to be used by any business involved in a Precluded
Activity;

(c) Solicit or divert, to the detriment of the Company, or attempt to so solicit
or divert, any party in a contractual or similar relationship with the Company
with whom Johnson became acquainted during Johnson’s employment or affiliation
with the Company, either on his own behalf or for any other person, firm or
corporation; or

(d) Induce or attempt to induce any person who is an employee, agent or
consultant of the Company to leave the employ of or service to the Company.

Without limiting the other provisions of this Agreement, (i) Johnson
acknowledges and agrees that the consulting arrangement will terminate
immediately upon written notice by the Company to Johnson of any breach by
Johnson of any agreement with the Company (including, without limitation, this
Agreement and the Proprietary Agreement); (ii) Johnson acknowledges and agrees
that it is impossible to measure in money the damages which will befall the
Company by reason of Johnson’s failure to perform any of the obligations set
forth in this Section 5, (iii) Johnson acknowledges that the Company shall be
entitled to enforce Johnson’s obligations under this Section 5 by court
injunction (without the posting of a bond or other security), specific
performance or other appropriate equitable relief, (iv) Johnson agrees (to the
maximum extent permitted by law) to have the provisions of this Section 5
specifically enforced against Johnson by any court of equity and (v) Johnson
consents to the entry of injunctive relief against him enjoining or restraining
any violation or threatened violation of the provisions of this Section 5.

 

6. Compensation for Consulting Services.

(a) The Company shall pay Johnson the sum of Three Thousand Dollars ($3,000) per
month in arrears for his consulting services hereunder. The parties expressly
agree that when Johnson is performing consulting services for the Company,
Johnson is acting as an independent contractor; no employment relationship is
created by the consulting arrangement. Johnson shall not be entitled to any
employee benefits including, without limitation, such group medical, life and
disability insurance and other benefits as may be provided to employees of the
Company. In the performance of the services contemplated by the consulting
arrangement, Johnson will be responsible for providing his own working
environment and resources and will determine the location for performance of
consulting services, consistent with the needs of the Company. Notwithstanding
the foregoing, the Company shall reimburse Johnson for ordinary and necessary

 

- 2 -



--------------------------------------------------------------------------------

travel expenses incurred at the request of the Company in the performance of
services hereunder in a manner consistent with the policies of the Company for
any such travel expenses.

(b) Johnson shall be solely responsible for, and shall make proper and timely
payment of, any taxes due on payments made to Johnson pursuant to the consulting
arrangement (including, but not limited to, Johnson’s estimated state and
federal income taxes and self-employment taxes). Johnson hereby agrees to
indemnify the Company against any and all claims, liabilities or expenses
(including, without limitation, attorneys’ fees and costs) the Company incurs as
a result of Johnsons’ breach of any of Johnsons’ obligations under this
Section 6(b).

7. Release. In exchange for the Severance Consideration, Johnson does hereby
unconditionally, irrevocably and absolutely release and discharge Company, and
all related holding, parent or subsidiary entities (including but not limited to
MediciNova (Europe) Limited and MediciNova Japan, Inc.), and their predecessors
and/or affiliates, and their respective directors, officers, employees,
managers, agents, advisors, consultants, attorneys, owners, insurers,
shareholders, affiliates, successors and/or assigns (collectively, with Company,
the “Released Parties”), from any and all liability, claims, demands, causes of
action, suits of any type, liabilities, damages and expenses (including, but not
limited to, attorneys’ fees) of any nature whatsoever, whether in law and/or in
equity, known or unknown, suspected or unsuspected, related directly or
indirectly or in any way connected with any transaction, affair, occurrence or
circumstance between Johnson and any Released Party to date, including, but not
limited to, Johnson’s employment with the Company, or the separation or
termination of said employment and any and all claims related to salary,
bonuses, commissions, stock, stock options, vacation pay, fringe benefits and
expense reimbursements under any federal, state or local law. This total and
complete release shall include but not be limited to a release of claims arising
under any state or federal statute or common law regulating or affecting
employment in any way, regardless of applicability to Johnson or any Released
Party, including Title VII of the Civil Rights Act of 1964, 42 U.S.C. § 1981,
the Age Discrimination in Employment Act, the Americans with Disabilities Act,
Sections 503 and 504 of the Rehabilitation Act of 1973, the Employee Retirement
Income Security Act, the Equal Pay Act, the Family and Medical Leave Act, the
Occupational Safety and Health Act, the Workers’ Adjustment and Retraining
Notification Act, as amended, the Fair Labor Standards Act, the Workers’
Adjustment and Retraining Notification Act, as amended, the Fair Labor Standards
Act, the California Labor Code and statutes, the California Fair Employment and
Housing Act, the California Private Attorney General Act, the California Unfair
Business Practices Act, and any other federal, state or local statute, code or
ordinance, common law, contract law, or tort (including but not limited to
fraudulent inducement to enter into this contract), any wages or penalties
allegedly due under the California Labor Codes, including but not limited to any
claim for the penalties due under California’s Private Attorney General Act or
California’s Industrial Welfare Commission Orders, and any and all claims for
attorneys’ fees. This provision is intended to constitute a general release of
all of Johnson’s presently existing claims against each of the Released parties,
to the maximum extent permitted by law. Notwithstanding any provision of this
Agreement to the contrary, this general release does not include any claim for
worker’s compensation or unemployment insurance benefits and does not release or
affect any claim that cannot be released by an agreement voluntarily entered
into between private parties. Johnson represents that he knows of no claim that
he may have that has not been released by this paragraph.

 

- 3 -



--------------------------------------------------------------------------------

8. Claims. In further consideration of the Severance Consideration, Johnson
irrevocably and absolutely agrees that he will not prosecute nor seek to have
prosecuted on his behalf in any administrative agency, whether federal or state,
or in any court, whether federal or state, any claim or demand of any type
related to the matters released above. It is the intention of the parties that,
with the execution of this Agreement, each of the Released Parties will be
absolutely, unconditionally and forever discharged of and from all obligations
to or on behalf of Johnson related in any way to the matters discharged herein.
Johnson represents that he has not filed any complaint, charges or lawsuits
against any Released Party with any governmental agency or any court. If any
court has or assumes jurisdiction of any action on behalf of Johnson against any
of the Released Parties related in any way to the matters discharged herein,
Johnson will request that court to withdraw from or dismiss the matter with
prejudice. Without limiting the generality of the foregoing, Johnson agrees that
he will not bring or participate in any class action or collective action
against any of the Released Parties which asserts, in whole or in part, any
claim(s) which arose prior to the date this Agreement is signed by Johnson,
whether or not such claims are covered by the Release. Johnson also waives and
will remit any monetary recovery resulting from any complaint or charges brought
against the Company on Johnson’s behalf before any governmental agency. Johnson
further represents that he has reported to the Company any and all work-related
injuries that he has suffered or sustained during his employment with the
Company. (i.e., Johnson has suffered or sustained no such injuries, as none have
been reported)

9. Unknown Claims. Johnson acknowledges and agrees that this release extends to
all claims of every nature, known or unknown, suspected or unsuspected, past or
present, and that any and all rights granted to Johnson under Section 1542 of
the California Civil Code and/or any analogous federal or state law or
regulation are hereby expressly waived. Said Section 1542 of the California
Civil Code reads as follows:

“A general release does not extend to claims which the creditor does not know of
or suspect to exist in his or her favor at the time of executing the release,
which if known by him or her must have materially affected his or her settlement
with the debtor.”

Notwithstanding any provisions of this Agreement to the contrary, Johnson does
not waive any right or release any claim against the Company which claim or
right arises from the Company failing to perform its undertakings as set forth
in this Agreement.

10. Effect on Other Agreements. This Agreement is intended to resolve any and
all issues between the Company and Johnson, including, without limitation, any
and all claims for wages, severance pay, compensation, benefits, equity,
bonuses, or any other aspect of the employment relationship between the Company
and Johnson. This Agreement shall supersede and extinguish all prior employment
agreements, express or implied, verbal or written, between the Company and
Johnson; provided, however, that this Agreement shall also not in any way
supersede or affect any obligation of Johnson, contractual or otherwise, with
respect to the disclosure, use or protection of any proprietary or confidential
information of the Company. Specifically, this Agreement shall have no effect on
any obligation of Johnson under his Proprietary Agreement (or any similar
arrangements). Without limiting the foregoing, this Agreement shall also not in
any way supersede or affect any obligation of Johnson, contractual or otherwise,
with respect to the disclosure, use or protection of any proprietary or
confidential

 

- 4 -



--------------------------------------------------------------------------------

information of the Company, including any trade secrets, or with respect to the
disclosure and assignment of inventions made or conceived by Johnson during his
employment. All previous written agreements and obligations imposed by any
contract relating to the intellectual property of the Company or any of its
subsidiaries, affiliates, partners or customers, or any other third party with
which the Company has any business relations shall remain in full force and
effect and survive the execution of this Agreement. Johnson acknowledges that
his breach of such duties shall constitute a breach of this Agreement.

11. Survival and Binding Effect. The terms of this Agreement shall survive and
continue in effect after the Severance Consideration is fully paid. Johnson
further declares and represents that no promise, inducement or agreement not
expressed herein has been made to him and that this Agreement contains the
entire agreement between the parties relating to the subject matter hereof and
may not be changed, added to or otherwise modified except by a writing signed by
the parties hereto.

12. Successors. The Company and Johnson understand and expressly agree that this
Agreement shall bind and benefit the heirs, partners, successors, employees,
directors, members, officers, attorneys, affiliates, predecessors,
representatives and assigns of the Company and Johnson.

13. Severability. The terms of this Agreement are severable and if any terms of
this Agreement are found unenforceable for any reason, the remaining terms of
this Agreement shall be enforced in full.

14. Return of Property. Johnson acknowledges that through Johnson’s employment
with the Company, Johnson has acquired and had access to the Company’s
information, property and trade secrets. Johnson covenants and agrees that he
will return to the Company, promptly upon the request of the Chief Executive
Officer, any property, materials, equipment, documents, confidential
information, computers, data, electronic media, data storage devices, cloud
storage data, PDAs, smart phones, tablet computers, or other items belonging to
the Company or relating in any way to his employment with the Company or his
provision of consulting services hereunder. Further, Johnson agrees to maintain
the strict confidentiality of any trade secret or proprietary information he
became aware of during his employment.

15. Cooperation and Non-Disparagement. Johnson agrees that he will not disparage
the Company or any of the Released Parties in any communications, and will use
his best efforts to ensure that his departure from employment with the Company
is not disruptive. Johnson further agrees to cooperate with the Company by
providing all information that the Company may hereafter reasonably request with
respect to matters involving the work Johnson has performed and his
responsibilities and duties during his employment, so long as such requests do
not unreasonably interfere with any other job in which Johnson is engaged.

16. No Re-Hire or Reinstatement. Johnson agrees he shall not in the future apply
for or accept employment with the Company or with any of its related holding,
parent or subsidiary entities. In the event Johnson becomes employed by such an
entity, this Agreement shall constitute grounds for Johnson’s immediate
termination of such employment. Johnson further waives any rights to
reinstatement he may have with respect to any claim released herein.

 

- 5 -



--------------------------------------------------------------------------------

17. Arbitration of Disputes. Except as prohibited by law, any dispute concerning
the scope, interpretation or application of this Agreement or regarding any
aspect of the employment of Johnson by the Company shall be resolved through
final and binding arbitration in San Diego, California in accordance with the
then existing Employment Dispute Resolution Rules (the “Rules”) of the American
Arbitration Association (“AAA”). Judgment upon the award rendered by the
arbitrator in such proceeding may be entered in any court having jurisdiction
thereof, provided, however, that the law applicable to any issues regarding the
scope, effectiveness or interpretation of this arbitration provision shall be
the Federal Arbitration Act. The arbitration shall be conducted by a single
neutral arbitrator selected by the parties from a list maintained by the AAA.
The arbitrator shall render his/her decision in writing to the Company, Johnson
and respective counsel within twenty (20) days of the completion of the
arbitration. The arbitrator shall have no power to award attorneys’ fees or
costs except as provided by statute or by separate written agreement between the
parties; provided, however, that, in the event Johnson prevails in the
arbitration, the Company shall pay all administrative fees assessed by the AAA
and shall pay the fees of the arbitrator. Notwithstanding the foregoing, nothing
herein shall preclude either party from seeking, on a temporary basis, relief
from a court in a dispute involving the ownership, use, or disclosure of
confidential or proprietary information or trade secrets, until such time as an
arbitrator can be selected. Once selected, the arbitrator shall have the power
to continue, vacate, modify or amend any temporary or interim relief, and shall
have the power to resolve the dispute. In the event that any aspect of this
arbitration provision is found unenforceable by a court of competent
jurisdiction, the remainder of the arbitration provisions shall be severed from
the invalid portion and the remaining portions shall be given full effect
according to its terms. This arbitration provision shall supersede any and all
prior agreements between the Company and Johnson on the subject of arbitration
in employment-related claims.

18. Interpretation and Governing Law. The validity, interpretation, and
performance of this Agreement shall be construed and interpreted according to
the laws of the State of California, without reference to any conflict or choice
of laws provision that would make the laws of another jurisdiction applicable.
In the event of any legal proceeding for breach and/or enforcement of this
Agreement, Johnson consents to personal jurisdiction in the courts of
California. This Agreement shall not be interpreted for or against either party
hereto on the ground that such party drafted or caused this Agreement to be
drafted. If any provision of this Agreement, or part thereof, is held invalid,
void or voidable as against public policy or otherwise, the invalidity shall not
affect other provisions, or parts thereof, which may be given effect without the
invalid provision or part. To this extent, the provisions, and parts thereof, of
this Agreement are declared to be severable.

19. Admissions. It is agreed that this Agreement is not an admission of any
liability or fault whatsoever by either the Company or Johnson.

20. Older Workers Benefit Protection Act Acknowledgements. Johnson acknowledges
and agrees that the Severance Consideration constitutes consideration beyond
that which, but for the mutual covenants set forth in this Agreement, the
Company would be obligated to provide, or Johnson otherwise would be entitled to
receive. Johnson has twenty-one (21) days after actual receipt of this Agreement
in which to consider and execute this Agreement. Mutually agreed upon changes to
this Agreement, whether material or immaterial, do not restart the 21 day
period. Johnson agrees and acknowledges that if he chooses to sign this
Agreement before 21 days after he received it, that he has done so voluntarily.
Furthermore, Johnson has a

 

- 6 -



--------------------------------------------------------------------------------

period of seven (7) days following the execution of this Agreement in which to
revoke this Agreement. Accordingly, this Agreement will not become effective or
enforceable until the revocation period has expired.

21. Counsel. Johnson acknowledges that he fully understands his right to discuss
this Agreement with independent counsel of his choice, that he is encouraged to
do so, that he has carefully read and fully understands this entire Agreement
and that he is voluntarily entering into this Agreement.

22. Counterparts. This Agreement may be executed in two counterparts, each of
which shall be deemed an original, and all of which together shall constitute
one and the same instrument. Executed counterparts may be exchanged by facsimile
or via electronic mail.

The undersigned have executed this Agreement on the date and at the location
stated below.

 

JOHNSON: Kirk Johnson, Ph.D.     COMPANY: MediciNova, Inc., a Delaware
corporation By: /s/ Kirk Johnson     By: /s/ Yuichi Iwaki Johnson’s Signature  
  Name: Yuichi Iwaki, M.D.     Title:   President & Chief Executive Officer    
Date: September 23, 2013     Date: September 25, 2013     Location: Moraga, CA  
  Location: San Diego, CA

 

Approved as to Form: /s/ Michael J. Low Signature of Counsel Michael J. Low Name
Date: September 25, 2013

 

- 7 -